Citation Nr: 1434890	
Decision Date: 08/05/14    Archive Date: 08/08/14

DOCKET NO.  07-09 730	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel

INTRODUCTION

The Veteran had active military service from July 1943 to July 1949 and from October 1951 to January 1970.  He died in March 2005.  The appellant is the Veteran's surviving spouse.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.   

In December 2009, the appellant testified before the undersigned during a videoconference hearing.  

In April 2010, the Board remanded the appellant's claim for additional development.  Thereafter, the RO issued a supplemental statement of the case (SSOC) in January 2014 continuing the denial of the appellant's claim.  The appeal has since been returned to the Board.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was admitted to Alvarado Hospital in March 2005, after falling and injuring his right hip.  He underwent surgery for repair of a right femoral head fracture.  His co-morbidities were noted as severe COPD, peripheral arterial disease, arteriosclerotic cardiovascular disease with compensated congestive heart failure and chronic atrial fibrillation, a large abdominal wall herniation, primary esophageal muscle dysfunction, and primary bronchogenic carcinoma with extensive spread into the mediastinal lymph nodes.  

The Veteran died during his March 2005 in-patient treatment at Alvarado Hospital.  His death certificate lists the immediate cause of death as acute respiratory failure due to, or as a consequence of, chronic obstructive pulmonary disease (COPD).  Primary hypertension and a fracture of the right hip were listed as significant conditions that contributed to the Veteran's death but did not result in the previously stated underlying cause.

The appellant has alleged that the Veteran's death was precipitated by his hypertension which she believes to be service connected.  She has submitted a December 1974 Naval Reserve Manpower personnel record reflecting that the Veteran had been placed on the retired list of the U.S. Navy/Navy Reserve because he was not found qualified for mobilization secondary to hypertension.  

As noted above, the Veteran separated from active service in January 1970.  A U.S. Navy personnel record (identified as "Active Duty Release") created on January 8, 1970 and effective January 21, 1970, notes that the Veteran was to be transferred to inactive duty in the fleet reserve and that his records would be forwarded to the Naval Reserve Manpower Center in Bainbridge, Maryland.  It was also noted that the Veteran was to keep himself in readiness to respond to orders to active duty in time of war or national emergency, and that while on inactive duty he would be medically examined at least once during each four-year period.  Otherwise, the Veteran's active duty service treatment records (STRs) do not reflect any diagnosis or treatment for hypertension.  


The Board notes that a VA medical opinion was obtained in October 2011 regarding hypertension and its relationship to the Veteran's active duty service.  The opinion was not favorable to the appellant's claim.  

Also, in its April 2010 remand the Board accepted an implied theory of causation for the Veteran's death as being due to lung cancer and that such cancer resulted from ionized radiation exposure in service.  The Veteran's STRs reflect that he was exposed to gamma radiation between August 1964 and October 1966 while deployed on the nuclear powered, ballistic missile submarine USS TECUMSEH (SSBN-628).  The Veteran's Record of Occupational Exposure to Ionizing Radiation (DD 1141) is associated with his STRs.  

In its April 2010 remand instructions, the Board noted: 

After completing any additional notification and/or development action deemed warranted by the record, the AMC/RO should follow the procedures outlined in 38 C.F.R. § 3.311 for cases in which there is radiogenic disease and exposure to ionizing radiation.  

In apparent response to the Board's remand instructions, the RO issued the appellant a notice letter in July 2011 in which it asked her to furnish answers to a number of questions pertaining to the Veteran's ionizing radiation exposure in service.  The appellant did not reply to the RO's letter.  In its January 2014 SSOC, the RO noted that review of the Veteran's service personnel and treatment records did not show radiation exposure in excess of accepted levels prescribed for safety, and for this reason submission to the Under Secretary for Benefits was not required.  

The Board notes that 38 C.F.R. § 3.311 (2013) provides special procedures for VA to follow for those veterans seeking compensation for diseases related to exposure to radiation in service.  When a veteran is shown to have been exposed to ionizing radiation, as is the case here, and said veteran subsequently develops a radiogenic disease such as lung cancer, and such disease first manifests five years or more after exposure to radiation, the claim must be referred to the Under Secretary for Benefits for further consideration.  See 38 C.F.R. § 3.311(b), (c), and (e).  

In the present case, the Board does not find the RO's limited development and its explanation for such limited development, as noted in the January 2014 SSOC, to be acceptable.  Nowhere in 38 C.F.R. § 3.311 is there language allowing the rating agency to substitute its own conclusion for that of the Under Secretary of Health or the Under Secretary for Benefits.  Moreover, the RO never cited to the authority relied upon to support its finding that the Veteran's radiation exposure was not in excess of accepted levels prescribed for safety.  Therefore, remand is necessary to properly developed the appellant's claim in accordance with the provisions articulated in 38 C.F.R. § 3.311 to determine what role, if any, radiation exposure played in the Veteran's development of lung cancer.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Board confers on a veteran, as a matter of law, the right to compliance with the remand orders).  

(Parenthetically, the Board is aware that the Veteran had a significant smoking history.  A November 2003 private treatment record notes the Veteran's report of smoking three packs of cigarettes a day for most of his adult life.  While it would appear the Veteran's smoking history may have played a significant role in his development of lung cancer, nonetheless the evidence of record does not specifically identify any such medical conclusion.)

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  In accordance with 38 C.F.R. § 3.311(a)(1), obtain a dose estimate that contemplates the Veteran's in-service exposure to ionized radiation as per his Record of Occupational Exposure to Ionizing Radiation (DD 1141) associated with his service treatment records.  Under 38 C.F.R. § 3.311(a)(2)(iii) the Under Secretary for Health will be responsible for preparation of a dose estimate.

2.  Thereafter, pursuant to 38 C.F.R. § 3.311(b)(1)(iii), refer this matter to the Under Secretary for Benefits for further consideration.  The Under Secretary for Benefits must determine, in writing, and based on sound scientific and medical evidence, whether it is at least as likely or not, or that there is no reasonable possibility, that the Veteran's lung cancer resulted from radiation exposure in service, taking into consideration the factors listed under 38 C.F.R. § 3.311(e).  If required, the Under Secretary for Benefits should consider whether an opinion from an outside consultant is necessary to address this claim, per 38 C.F.R. § 3.311(d).  

3.  The appellant and her representative should be informed of the findings/determination of the Under Secretary for Benefits and, in this regard, they should be provided copies of any reports, medical opinions, determinations made in connection with this referral.  

4.  If, and only if, the Veteran's lung cancer is determined to be related to his ionized radiation exposure in service, the claims folders should be forwarded to a VA examiner to provide a medical opinion.  A copy of this REMAND should be made available to and reviewed by the examiner.  The examination report should state that the claims folders have been reviewed.  The examiner should answer and discuss the following questions:  

a.  What was the primary/immediate cause of the Veteran's death?  What were the contributing conditions leading to the primary/immediate cause of the Veteran's death?

b.  What role, if any, did the Veteran's lung cancer in the aggregate play in (i) causing, (ii) contributing substantially or materially to, or (iii) hastening the Veteran's death? 

A thorough explanation for the examiner's opinions must be provided.  If the examiner determines that he or she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion and identify precisely what facts could not be determined.  

5.  After the above has been completed, undertake any additional evidentiary development deemed appropriate.  Thereafter, re-adjudicate the issue on appeal.  If any of the benefit sought is denied, the appellant and her representative must be provided an SSOC and given an opportunity to respond before the case is returned to the Board for appellate review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
THOMAS H. O'SHAY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



